Citation Nr: 0208478
Decision Date: 07/26/02	Archive Date: 08/16/02

DOCKET NO. 99-13 037               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Whether new and material evidence sufficient to warrant
reopening the claim of entitlement to service connection for a
psychiatric disorder claimed as post- traumatic stress disorder
(PTSD) has been received.

2. Whether new and material evidence sufficient to warrant
reopening the claim of entitlement to service connection for a back
disorder has been received.

3. Whether new and material evidence sufficient to warrant
reopening a claim of entitlement to service connection for a lung
disorder, to include claimed as secondary to Agent Orange exposure,
has been received.

4. Whether new and material evidence sufficient to warrant
reopening a claim of entitlement to service connection for a skin
disorder, to include claimed as secondary to alleged Agent Orange
exposure, has been received.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

Appellant and his spouse

ATTORNEY FOR THE BOARD 

C. Eckart, Counsel 

INTRODUCTION

The veteran had active service with the US Army from August 1971 to
August 1973.

These matters are before the Board of Veterans' Appeals (Board) on
appeal from a March 1999 decision of the Department of Veterans
Affairs (VA) Regional Office (RO), located in Winston-Salem, North
Carolina.

By way of history, the veteran's claims for service connection for
a back disorder and for a psychiatric disorder, claimed as PTSD,
have been denied by multiple prior final decisions, including Board
decisions issued in March 1986, May 1987, July 1988 and September
1992. In September 1983 the United States Court of Appeals for
Veterans Claims (Court) affirmed the Board's September 1992
decision as to the back and psychiatric disabilities. These issues
were also denied by subsequent unappealed rating decisions. The
most recent prior final denial of the veteran's PTSD claim comes
from an April 1996 rating decision and the most recent prior final
denial of his back disorder claim comes from a September 1996
rating

2 -

decision. The veteran did not perfect appeals of these denials
within one year of receiving notice of these decisions on April 19,
1996 and September 6, 1996 respectively.

In a decision of March 1994, the Board denied service connection
for disabilities residual to claimed Agent Orange exposure. The
veteran did not appeal that decision to the Court. See 38 U.S.C.A.
7104(b) (West 1991). Subsequently, in a rating decision dated in
April 1996, the RO denied service connection for claimed disability
residual to herbicide exposure and notified the veteran of that
denial by letter dated the same month. He did not appeal. See 38
C.F.R.  20.200, 20.201, 20.202, 20.302, 20.1103 (2001).

In a final decision dated in March 1986, the Board denied service
connection for a skin disorder and for pneumonia. See 38 U.S.C.A.
7104(b) (West 1991); 38 C.F.R. 20.1100 (2001). Subsequently, in an
unappealed August 1987 rating decision, the RO denied service
connection for a skin disorder and in an unappealed January 1997
rating decision the RO found that new and material evidence had not
been received to reopen the claim.

The Court has held that a new diagnosis of a new disorder, which is
not inextricably intertwined with a previously denied claim, and
which was not considered at the time of the prior decision,
constitutes a new claim and requires an initial adjudication of
such claim. However, a new theory of etiology does not constitute
a new claim. See Ashford v. Brown, 10 Vet. App. 120, 123 (quoting
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); (citing McGraw v.
Brown, 7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 399,
401-402 (Fed. Cir. 1996). In this case, service connection for skin
and lung disorders has previously been claimed and denied. The fact
that the veteran subsequently claimed that they are due to Agent
Orange exposure does not create a new claim, particularly where, as
in this case, there is a final decision denying benefits based on
claimed Agent Orange exposure.

3 -

Although in regard to the pending skin and lung disorder claims,
the RO did not discuss whether new and material evidence had been
submitted to warrant reopening, the Board is required to consider
finality and the matter of new and material evidence prior to
consideration on the Merits. 38 U.S.C.A. 7104(b), 5108 (West 1991);
see Barnett v. Brown, 8 Vet. App. 1 (1995). Accordingly, the Board
will address the matter of service connection for lung and skin
disorders on a finality basis. The veteran is not prejudiced by
this inasmuch as the new and material evidence question involves
essentially the same matter and bases as the RO's determination on
the merits, and the RO afforded greater consideration than was
warranted. See Bernard v. Brown 4 Vet. App. 384 (1993).

In an April 2000 decision, the Board denied the claims that are now
before the Board, finding that new and material evidence had not
been received to reopen the claims. The veteran appealed that
decision to the Court. In March 2001, the Secretary of Veterans
Affairs filed a motion to vacate the Board decision and remand the
case in light of the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 66 Fed. Reg.
45,620 (Aug. 29, 2001) (codified as amended at 38 U.S.C.A. 5102,
5103, 5103A, 5107 (West Supp. 2001)). The Court granted the
Secretary's motion in June 2001.

The Board further notes that in a rating decision dated in July
1997, the RO denied service connection for elbow tendonitis and
notified the veteran in a letter of July 26, 1997. The veteran
disagreed and the RO issued a statement of the case September 3,
1997, and notified him that he had 60 days from the date of that
letter or the remainder of the one year period from the date of
notification of the denial to perfect his appeal. In a letter dated
in September 1998, the RO notified the veteran that his appeal with
respect to the above-mentioned matter was closed based on a lack of
receipt of a timely substantive appeal. The veteran did not timely
appeal that determination and this issue is not before the Board.
See 38 C.F.R. 20.200, 20.201, 20.202, 20.302 (2001).

4 -

FINDINGS OF FACT

1. VA's duty to notify and assist the veteran has been satisfied.

2. The veteran did not serve overseas and the copies of his DD Form
214 indicating that served in Vietnam and awarded such decorations
as the Silver Star and/or Medal of Honor have been altered and are
fraudulent.

3. In a decision dated in April 1996, the RO denied entitlement to
service connection for a psychiatric disorder characterized as PTSD
and properly notified the veteran of that decision; he did not
appeal.

4. Any evidence pertaining to a psychiatric disability received
subsequent to the April 1996 RO decision does not bear directly and
substantially upon the specific matter under consideration; is
cumulative or redundant; and/or is not by itself or in connection
with evidence previously assembled so significant that it must be
considered in order to fairly decide the merits of the veteran's
claim.

5. In a decision dated in September 1996, the RO denied entitlement
to service connection for a back disorder and properly notified the
veteran of that decision; he did not appeal.

6. Any evidence pertaining to a back disability received subsequent
to the RO's September 1996 rating decision does not bear directly
and substantially upon the specific matter under consideration; is
cumulative or redundant; and/or is not by itself or in connection
with evidence previously assembled so significant that it must be
considered in order to fairly decide the merits of the veteran's
claim of entitlement to service connection for a back disorder.

7. In a rating decision dated in August 1987, the RO denied service
connection for a skin disorder and properly notified the veteran of
that decision; he did not appeal.

5 -

8. In a final decision dated in March 1986, the Board denied
service connection for pneumonia.

9. In a rating decision dated in April 1996, the RO denied service
connection for disability residual to herbicide exposure and
notified the veteran of that denial by letter dated the same month.
He did not appeal.

10. In an unappealed rating decision of January 1997 the RO denied
reopening the claim of service connection for a skin disorder and
notified the veteran of that decision. He did not appeal.

11. Evidence received subsequent to the August 1987, March 1986,
April 1996 and January 1997 decisions does not bear directly and
substantially upon the specific matters under consideration; is
cumulative or redundant; and/or is not by itself or in connection
with evidence previously assembled so significant that it must be
considered in order to fairly decide the merits of the claims of
entitlement to service connection for a skin or lung disorder.

CONCLUSIONS OF LAW

1. The April 1996 RO decision that denied entitlement to service
connection for a psychiatric disorder claimed as PTSD is final. 38
U.S.C.A. 7105(c) (West 1991); 38 C.F.R. 20.1103 (2001).

2. No new and material evidence sufficient to warrant reopening the
claim of entitlement to service connection for a psychiatric
disorder claimed as PTSD has been received. 38 U.S.C.A. 5108 (West
1991); 38 C.F.R. 3.156(a) (2001).

3. The September 1996 RO rating decision that denied entitlement to
service connection for a back disorder became final. 38 U.S.C.A.
7105(c) (West 1991); 38 C.F.R. 20.1103 (2001).

6 -

4. No new and material evidence sufficient to warrant reopening the
claim of entitlement to service connection for a back disorder has
been received. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(.a)
(2001).

5. The April 1996 and January 1997 RO rating decisions that denied
service connection for residuals of Agent Orange exposure and a
skin disorder (respectively) became final. 38 U.S.C. 38 U.S.C.A.
7105(c) (West 1991); 38 C.F.R. 20.1103 (2001).

6. The March 1986 Board decision that denied service connection for
pneumonia is final. 38 U.S.C. 4004(b) (1982) [38 U.S.C.A. 7104(b)
(West 1991); 38 C.F. R. 20.1100 (2001).

7. No new and material evidence sufficient to warrant reopening the
claims of entitlement to service connection for lung or skin
disorders has been received. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1976, the RO received a copy of the veteran's
Department of Defense (DD) Form 214, showing honorable service from
August 1971 to August 1973, and indicating that the veteran had no
foreign or sea service. Awards and decorations listed were the
National Defense Service Medal, Parachute Badge, Marksman Badges,
and Sharpshooter Badges. There were none indicating service in
Southeast Asia, including the Republic of Vietnam, or combat
service.

In June 1981, the National Personnel Records Center (NPRC)
forwarded the veteran's service medical and dental records to the
RO. An April 1972 general physical examination report reflects that
all relevant findings were normal on objective evaluation. The
accompanying report of medical history, also dated in

- 7 -

April 1972, reveals that the veteran checked "no" in response to
all questions pertinent to his claims, such as whether he ever had
shortness of breath; pain or pressure in his chest; recurrent back
pain; depression or excessive worry, or nervous trouble of any
sort. An entry dated in January 1973 notes "sprain back," without
further details. At that time the veteran was stationed at Fort
Bragg, North Carolina. In March 1973 the veteran was treated for an
upper respiratory infection. In August 1973 he was seen at Fort
Bragg complaining of "bumps" on his penis. The report of a July
1973 separation examination reflects normal findings for the chest
and lungs, the spine and musculoskeletal system and psychiatric
status. The veteran stated that he was in good health and no
defects or diagnoses were reported by the examiner. Service medical
record entries, to the extent that they show where the veteran was
seen, were written at medical facilities in the United States.

The veteran underwent a physical examination in February 1975 by an
Army medical officer; all relevant findings were normal. On an
accompanying report of medical history, he stated that he was in
good health and denied having or having had skin diseases,
recurrent back pain and other musculoskeletal symptoms, all listed
psychiatric symptoms including nervous trouble of any sort, and all
listed respiratory disorders and symptoms. It appears that this
examination was for enlistment in the reserves.

In June 1981, the veteran applied for VA compensation benefits
claiming multiple medical problems to include a skin
rash/irritation, pneumonia, and trouble sleeping/stress and post
traumatic stress syndrome. He reported his dates of service as
August 1971 to August 1973. He did not reference any back problems.
All of the in-service medical treatment he noted was at Fort Bragg.
The RO denied all claimed conditions in a rating decision dated in
June 1981 and notified the veteran in a letter dated in July 1981.
He did not appeal.

Received later in June 1981 were VA medical records dated from
April 1975 to June 1981, showing treatment for various physical
complaints. In April 1975 the veteran was treated for acute
pharyngitis. His lungs were clear to auscultation at that time. The
impression was upper respiratory infection. In January 1977 and

- 8 -

January 1978 he was also treated for an upper respiratory
infection. In February 1978 he complained of pain in the small of
his back; the impression was possible muscle pain. In June 1980 the
veteran was seen at a VA mental hygiene clinic stating that he had
been told he could be seen there by a doctor who would send him to
Winston Salem for compensation and that he could get up to $800. He
claimed he had heard such could lead to suicide. He stated, "I
stuck my neck out and I deserve something." When asked what the
"something" was, he replied, "Like the Vet Center said -
compensation- money." The veteran provided a history of a "rotten
childhood" during which he was beaten and had trouble in school. He
gave a history of disciplinary difficulties in the military and
reported that he had used "uppers & downers." He was currently on
probation for theft and had a prior charge of breaking and
entering. On examination the veteran appeared alert and gave quick
answers. He had an excellent memory and reported sleeping eight-to-
ten hours per night. There was no sign of any psychotic thought
disorder. The impression was that the veteran leaned toward a
personality disorder of the antisocial type and it was noted that
he wanted only compensation. Other records show treatment for
problems unrelated to the skin, lungs, back or mental status.

The RO considered the above records and confirmed the denial of the
veteran's compensation claims in a decision dated in August 1981,
and notified him by a letter also dated in August 1981. He did not
appeal.

VA records dated in May 1984 reflect that the veteran was treated
for subacute bronchitis.

In October 1984, the veteran requested that his back claim be
reopened. A medical certificate, dated in October 1984, includes
note of flat feet creating a pain in the lumbar region, which the
veteran said started in service. He denied recent injury. The
record notes that the veteran had had flat feet since childhood and
his work involved heavy lifting. The impression was chronic low
backache. Another October entry indicates that the veteran was
having trouble standing due to pain in his feet and legs. He
reported that he had had low backache on and off since 1973,

9 -

which he believed to be due to parachute jumping inservice. A few
days later the assessment was chronic low back pain.

In a statement received in October 1984, the veteran reported that
when jumping from an airplane on March 8, 1973, during service, he
landed the wrong way and was taken to the hospital and told that he
would be in pain and not be able to stand for long periods. The
veteran stated that the report of that visit was in his service
medical records before he was discharged from service and that it
been taken out of his file and lost. Also received at that time
were statements from two individuals, one of whom reported that he
had met the veteran at Fort Bragg when they were both in the Army.
Both individuals related that the veteran had told them of injuring
his back in a parachute jump and that the veteran had back pain.

In a decision dated in November 1984, the RO confirmed the denial
of service connection for a back disorder and notified the veteran
of that determination. The veteran appealed.

VA records dated in November and December 1984 show diagnoses of
chronic low backache. Examination in December revealed lumbosacral
tenderness, a moderate limitation of lumbar motion and positive
straight leg raising. A December 1984 X- ray of the lumbosacral
spine showed a transitional vertebra and a spine that was within
the normal range.

In January 1985 the veteran noted that he was submitting a report
from Dr. J.F., stating that the veteran was disabled due to a back
injury sustained during a parachute jump in March 1973. The
December 1984 report by Dr. J.F., a VA, physician, notes that "the
patient states that he sustained a back injury while jumping from
an airplane in March, 1973. Since that time he has been complaining
of pain in the back on and off."

In a statement received in March 1985, the veteran argued that at
the time of his discharge from service, his service record
documented his in-service injuries.

10-

In May 1985, the RO requested any additional medical records from
the Womack Army Hospital at Fort Bragg.

The veteran testified at a personal hearing in May 1985. At that
time he claimed his report of medical history that had been
completed in April 1972 had recently been modified by a military
medical officer. He submitted a photocopy of his April 1972 report
of medical history, which has been altered to indicate "yes" in
response to several questions about his medical history, including
ones pertinent to his claims, such as whether he ever had shortness
of breath; pain or pressure in his chest; recurrent back pain;
depression or excessive worry and nervous trouble of any sort. At
the hearing he testified there had been a parachute accident in
North Carolina on March 8, 1973, at which time he hurt his back. He
reported that he underwent surgery at Womack Army Hospital, in
which bones were removed from his back, and that he was
hospitalized for three weeks and never returned to full duty. He
denied having been seen for removal of sutures or any follow-up. He
reported weekly in-service treatment at Fort Lewis, Fort Polk, Fort
Benning and Fort Bragg for psychiatric problems, stating that he
still had bad nerves. He also reported a skin problem all over his
body, specifically itching that he "guess[ed] developed from
immunization shots in service. He also testified that he had bumps
and swelling on his skin. He testified that he had had pneumonia
during service and currently had chest tightness and an enlarged
heart. The veteran reported a continuity of symptoms pertinent to
his skin, back and his nerves after service.

In June 1985, the RO received additional VA records. Lumbar x-rays
taken in December 1984 showed the spine to be within the range of
normal, with a transitional vertebra. A chest x-ray in February
1985 showed that the lungs were clear. The report of a VA
psychological evaluation of April 1985 reflects that the veteran
seemed to be primarily concerned with his "disabilities" and with
receiving some sort of compensation. The diagnoses were mild
organic brain syndrome, borderline intelligence and a personality
disorder.

A VA record dated in September 1985 notes complaints of pain in the
upper and lower back.

In October 1985, the veteran was examined by VA. He indicated that
his problem started on March 8, 1973, when he jumped from an
airplane, that he had had back pain since then, and that he was
given a medical discharge from the Army. He also reported that he
had to use a walker to get around. General physical examination at
that time revealed the veteran's respiratory system to be normal.
No skin condition was noted. It was noted that he "carrie[d] a
walker," the reason for which was not apparent as he walked
normally and dressed/undressed and got on and off the examining
table without difficulty. The lumbosacral spine showed no
tenderness or muscle spasm. The examiner diagnosed back pain, by
history, and skin condition not found.

The veteran also was afforded a VA psychiatric examination in
October 1985. His complaints included irritability and depression.
The diagnoses were atypical anxiety disorder, a personality
disorder by history, and mild organic brain syndrome by history.

In October 1985 the veteran applied for a correction of his
military records. He argued that he was separated for medical
reasons and that the Army owed him money. He indicated that he and
another individual shared the same name and, with the exception of
one digit, shared the same Social Security number. He stated that
his service medical records would show that he received weekly
psychiatric treatment and back surgery, among other problems, and
that he had entered service for four years but only served two due
to his medical problems. He asked that he be given a medical
discharge with monthly retirement pay. He also requested action
from the Inspector General with respect to obtaining his complete
and accurate service records in August 1985. No corrective action
has been indicated by authorized agencies.

In March 1986, the Board denied service connection for a back
disorder, a nervous disorder, a skin disorder, and pneumonia among
other claimed disabilities.

12 -

In March 1986, the veteran submitted 12 lay statements along with
his own statement. He reported that he injured his back in a
parachute jump in 1973, and he referenced findings of organic brain
syndrome and the "hits to my head." He indicated he had been on the
boxing team and that there was evidence of PTSD. The veteran
identified the lay individuals as former fellow servicemen. All of
the statements are dated in March or April 1986. A statement by
P.B. alleges that he had known the veteran for "six year's" and
that they had served together. A. L. stated that he had known the
veteran for "seven year's" and that they had served together. In
sum, the various statements are similarly worded and allege that
most of the authors served with the veteran. Purportedly, on March
8, 1973, during a jump in the jungle/swamps in Panama, the
veteran's chute failed to open, he sustained a back injury and was
evacuated (to Womack Army Hospital at Fort Bragg) and they had to
leave the "growns in the jungle."

In April 1986, the RO denied reopening the veteran's back and
nervous disorder claims; he appealed. In a final decision dated in
May 1987, the Board denied service connection for a back disorder
and a nervous disorder.

VA outpatient records dated in May and July 1987 show mental health
clinic treatment and include a diagnosis of questionable PTSD.
Records also note a history of back pain.

In a rating decision dated in August 1987, the RO denied service
connection for a skin disorder, as well as back and psychiatric
disorders. The veteran did not appeal with respect to the skin.

In March 1988, the veteran testified at a personal hearing with
respect to his back and psychiatric problems. His spouse also
testified as to having knowledge of the veteran's back problems
resulting from a parachute jump. She also testified that the
veteran's personality had changed and related that the veteran had
told her he had been in Vietnam.

13 -

In a final decision dated in July 1988, the Board denied service
connection for a back disorder and a psychiatric disorder.

On March 6, 1990, the RO received several documents including
statements written by the veteran, a diagram and a picture
apparently drawn by him, a photocopy of a map of Vietnam, a lay
statement pertaining to the veteran's psychological manifestations
after service, and a copy of his DD Form 214 that has been altered
to reflect that he had one year of service in Vietnam and was
awarded the Combat Infantry Badge, the Purple Heart, the Silver
Star and the Medal of Honor. Those entries are not reflected on the
previously received DD Form 214 and are of a different size and
type from the other entries. In the "remarks" section, an entry on
the original form showing that the veteran had lost two days under
10 U.S.C 972 has been deleted and the following inserted: Republic
of Vietnam 82 Airborne Div, Dec. 14, 1971 Dec. 14, 1972.

In May 1990, the veteran claimed benefits based on alleged Agent
Orange exposure.

In June 1990, the RO associated additional VA treatment records
with the claims file. They reflect that in April 1989 the veteran
was treated for low back pain. Records dated in May and June 1989
reflect that he was being followed for psychological problems. In
December 1989 the veteran complained of back pain and in January
1990 he was treated for an upper respiratory infection. A February
1990 mental hygiene clinic report of social and developmental
history notes that the veteran reported having served a tour with
Airborne troops in Vietnam, where he saw friends killed and had
hazardous duty and brushes with death. He related that he had
frequently done "tunnel rat" duty and that he had received the
Combat Infantryman Badge, Purple Heart, Silver Star and Medal of
Honor. It was noted that the veteran began relating a "litany of
difficulties" related to his Vietnam War experiences in a somewhat
manipulative fashion. Following a mental status examination and a
review of medical records, the examiner stated that in regard to
the veteran's "self-proclaimed" problem of PTSD, he met the DSM
III-R criteria. The psychiatric diagnoses were organic brain
syndrome, alcohol abuse, cannabis

14 -

abuse, history of LSD and amphetamine abuse; PTSD; personality
disorder and borderline intellectual functioning.

A VA hospital summary dated in March 1990 reflects hospitalization
from February to March 1990 and shows diagnoses of mild organic
brain syndrome; continuous alcohol dependence; a dependent
personalty disorder; antisocial personality disorder; a borderline
level of intellectual functioning; chronic low back pain and
exogenous obesity. The veteran advised the examiner that he served
in Vietnam and received the Silver Star, the Purple Heart and the
Medal of Honor. He showed the examiner a keloid scar on his right
thigh and indicated he had been wounded in Vietnam. The hospital
report notes that records indicated the veteran had no combat tour
and that none of the claimed awards had been attributed to the
veteran.

In August 1990, a copy of the veteran's service personnel records
was obtained from the National Personnel Records Center and
associated with the claims file. Those records show that while on
active duty from August 1971 to August 1973 he was stationed at
Fort Lewis, Washington, Fort Polk, Louisiana, Fort Benning,
Georgia, and Fort Bragg, North Carolina, and under awards and
decorations, that he was awarded a Parachute Badge. Additional
records reflect that from May 1974 lo April 1976 he was in the Army
Reserve and was assigned as a supply clerk. In 1975 he performed 14
days active duty for training at Fort Bragg.

In September 1990, the North Carolina, Department of
Administration, Division of Veterans Affairs, submitted a DD Form
214 identical to the one received in February 1976, which shows
neither foreign service nor combat awards. In September 1990, the
RO denied reopening the veteran's claims.

In July 1991, along with VA Form 1-9 dated May 28, 1991, the
veteran submitted two additional copies of his DD Form 214
identical to the one he submitted in March 1990 except that one of
the additional copies does not include the "Medal of Honor."

15 -

In a decision dated in September 1992, the Board denied reopening
the veteran's claims for a back disorder and a psychiatric disorder
and denied service connection for residuals of exposure to Agent
Orange. The Court affirmed the Board's denial with respect to
reopening the veteran's claims for a back disorder and a
psychiatric disorder, but vacated and remanded that portion of the
decision pertinent to, Agent Orange. In a decision dated in March
1994, the Board denied the veteran's Agent Orange claims. In that
decision the Board set out a detailed discussion, concluding that
the veteran had no Vietnam service and that the DD Forms 214,
submitted by him and purporting to show such service, lacked
credibility.

In October 1992, the RO received additional medical records. A
March 1992 entry notes that a chest x-ray was indicative of
pneumonia. Records dated in August 1992 show that the veteran was
experiencing an exacerbation of chronic low back pain.

In a statement received in June 1994, the veteran argued that he
suffered a skin reaction in service after being exposed to a gas in
spray form. Also received in June 1994 is a statement from S.F.,
M.D., indicating that the veteran was her patient at the psychiatry
clinic at the University of North Carolina Hospital and that he was
being treated for anxiety and depression.

Later in 1994, the veteran submitted medical bills showing
psychiatric treatment. In a statement dated in November 1994, J.G.,
M.D., indicated that the veteran was evaluated for back pain at the
University of North Carolina Hospital in 1988 and that the
diagnosis at that time was chronic lower back pain. Dr. G. also
noted that the veteran was followed for complaints of chest pain.

In December 1994 the RO denied service connection for back and
nervous conditions.

In January 1996, the RO received a statement in which the veteran
recounted his alleged Vietnam experiences. He also sent photocopies
of pictures purporting to be of himself in Vietnam, and a copy of
a VA "psychological testing note" dated in

- 16 -

December 1995, which notes the veteran's history, to include his
reports of events in Vietnam such as crawling through a tunnel in
which there were several dead Vietcong soldiers. The veteran
reported distressing dreams and intrusive thoughts about his
Vietnam experiences and symptoms consistent with a diagnosis of
PTSD. It was noted that a relative who was contacted for
corroborating information expressed a belief that the veteran had
served in Vietnam but was unsure. It was unclear whether the
individual's uncertainty was because of being a poor historian or
because the veteran did not serve in Vietnam. The examiner noted
that "a consistent impression across clinicians is that [the
veteran] may be confabulating and manipulative, but to date there
is no concrete evidence which supports this impression." The
results of the clinical interview were stated to show a primary
Axis I diagnosis of PTSD.

VA records received in January 1996 include an entry dated in June
1995 that shows complaints of upper and lower back pain. A May 1991
mental health clinic entry indicates that the veteran had been
given a screening questionnaire with 30 questions, 80 percent of
which any Vietnam veteran could answer. The interviewer, who was
self-identified as a Vietnam veteran, was of the opinion that the
veteran had not served in Vietnam and noted that the veteran had
been in numerous veterans' groups, hung around with Vietnam
veterans, and wore surplus Vietnam clothing. Other records received
reflect diagnoses of PTSD. In January 1996, the RO also received a
photocopy of the veteran's request to the Army, dated in June 1984,
for replacement of medals on which he indicated that he had been
awarded the Medal of Honor, Vietnam Service Medal, Army
Commendation Medal, Soldiers Medal and the Combat Infantryman
Badge. It appears the he was provided with only a Marksman Badge,
Gun and Pistol Bars, Sharpshooter Badge with Grenade Launcher, and
Parachutist Badge.

In January 1996 the veteran also submitted a copy of an August 1986
decision by a Social Security administrative law judge noting that
the veteran had an affective disorder or depression, intellectual
limitations, drug and alcohol abuse disorder, somatoform disorder,
and a back problem that was much exaggerated due to his somatoform
disorder.

17 -

In April 1996 the RO denied entitlement to service connection for
PTSD and properly notified the veteran of that decision; he did not
appeal. In a rating Decision dated in April 1996, the RO denied
service connection for disability residual to claimed herbicide
exposure and notified the veteran of that denial by letter dated
the same month. He did not appeal.

Later in April 1996, the RO received duplicate copies of
photographs purportedly of the veteran in Vietnam, as well as a
duplicate copy of the December 1995 VA treatment report. In August,
the RO received records of cardiac testing.

In a September 1996 rating decision, the RO denied entitlement to
service connection for a back disorder and properly notified the
veteran of that decision; he did not appeal. Subsequently received
evidence includes an August 1996 x-ray report reflecting that a
review of x-rays conducted in September 1994 showed the veteran's
lungs to be clear and the lumbar spine to be normal.

In December 1996, the RO received VA medical records dated from
September 1995 to September 1996, which show treatment for back and
psychiatric complaints. An October 1995 entry notes bronchitis and
in November 1995 there was a notation of questionable bronchitis on
top of interstitial lung disease pattern. Another November entry
notes an upper respiratory infection and to rule out pneumonia. In
April 1996 the veteran was noted to have alcohol, cannabis, cocaine
and diazepam dependence and questionable PTSD, the latter by the
veteran's report. Also submitted were duplicate copies of
previously associated VA records.

In a decision dated in January 1997, the RO denied reopening a
claim of entitlement to service connection for a skin disorder.

In May 1998 the office of a United States Senator forwarded to the
RO a copy of a letter from the veteran in which he mentioned, in
part, having flashbacks of combat in Vietnam.

- 18 -

The record contains a December 1998 therapist's report relating the
veteran's participation with an addiction therapist in a Chemical
Addiction Rehabilitation Program.

VA records dated from August to December 1998 note the veteran's
history of alcohol and drug use and show a recommendation that he
be enrolled in a relapse prevention program. Records also show
rehabilitation for back pain.

In March 1999, the RO denied the veteran's claims for service
connection for a nervous disorder/PTSD, a back disability, a skin
disorder and a lung disorder. This appeal stems from the veteran's
disagreement with that decision.

In September 1999, the veteran testified at a Travel Board hearing,
affirming to tell the truth. He was accompanied by his spouse. The
veteran testified that he had had over 200 parachute jumps while in
service and that he served in Vietnam for a year but could not
remember the dates. He stated that he was a tunnel rat in Vietnam
and encountered dead bodies in the tunnels. Transcript at 3-4. When
reminded by the presiding Board Member that the Board had
previously found no Vietnam service, the veteran stated that "as we
speak right now, they're making every effort, intensified search"
to find his records, When asked whether he had any written
documentation of such a search he said that his information was
based on a phone call "before Saint Louis [National Personnel
Records Center] moved to Cincinnati. Transcript at 6-7. When asked
the substance of any missing records he said that they would "clear
this whole thing up" and show that he served in Vietnam. Transcript
at 7. He testified that he received the Purple Heart for a right
thigh bullet wound and that he received "the highest medal you can
get" (the Medal of Honor) and had been to the White House twice.
Transcript at 7-8. The veteran also testified about symptoms of
PTSD, such as flashbacks, and reported that one of his friends was
killed in Vietnam although he did not remember the friend's name.
Transcript at 9-10. At the hearing it was clarified that the only
nervous condition for which the veteran was seeking service
connection was PTSD. Transcript at 17. The veteran also testified
that his back was injured in a parachute accident at Fort Bragg on
March 8, 1972, and that he was operated on at Womack Army Hospital

19 -

where they took "fragments" out of his back. Transcript at 11, 19.
The veteran also testified regarding his skin rashes and breathing
treatment. Transcript at 16. Although the veteran arrived at the
hearing in a wheel chair, there was testimony that he would get up
at night and go for a walk. Transcript.

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in the active military service or,
if pre-existing active service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303 (2001).

Where there is a chronic disease shown as such in service or within
the presumptive period under 38 C.F.R. 3.307 so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b). This rule does not mean that any manifestation in
service will permit service connection. To show chronic disease in
service there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." When the disease identity is established, there is no
requirement of evidentiary showing of continuity. When the fact of
chronicity in service is not adequately supported, then a showing
of continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b).

The chronicity provision of 38 C.F.R. 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which, under the Court's case law, lay observation is competent. If
the chronicity provision is not applicable, a claim may still be
well grounded if (1) the condition is observed during service, (2)
continuity of symptomatology is

20 -

demonstrated thereafter and (3) competent evidence relates the
present condition to that symptomatology. Savage v. Gober, 10 Vet.
App. 489 (1997); see also Grottveit v. Brown, 5 Vet. App. 91, 93
(1993) (where the issue involves questions of medical diagnosis or
an opinion as to medical causation, competent medical evidence is
required).

Service connection may also be granted for a disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

PTSD

Regulations pertaining to the establishment of service connection
for PTSD ,were revised effective March 7, 1997. See Direct Service
Connection (Post Traumatic Stress Disorder), 64 Fed. Reg. 32,807
(June 18, 1999) (codified at 38 C.F.R. 3.3 04(f) (2001). Prior to
March 7, 1997, service connection for PTSD required medical
evidence establishing a clear diagnosis of the condition, credible
supporting evidence that the claimed in-service stressor actually
occurred, and a link, established by medical evidence, between the
current symptomatology and the claimed in-service stressor. See
Cohen v. Brown, 10 Vet. App. 128, 138 (1997). Under 38 C.F.R.
3.304(f) (2001), service connection for PTSD requires medical
evidence diagnosing the condition in accordance with 38 C.F.R.
4.125(a); a link, established by medical evidence, between the
current symptoms and an in- service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
See Gaines v. West, 11 Vet. App. 353, 357 (1998); see also Cohen v.
Brown, supra.

Agent Orange

A significant change in the law has taken place with respect to the
adjudication of claims based upon exposure to Agent Orange during
service in Vietnam. On December 27, 2001, the President signed HR
1291, the "Veterans Education and Benefits Expansion Act of 2001."
38 U.S.C. 1116(f), as added by 201(c) of the

- 21 -

"Veterans Education and Benefits Expansion Act of 2001," Pub. L.
No. 107-113, 115 Stat. 976 (2001). Under the recently effective
provisions of 38 U.S.C.A. 1116(f), for purposes of establishing
service connection for a disability or death resulting from
exposure to a herbicide agent, including a presumption of service-
connection under this section, a veteran who, during active
military, naval, or air service, served in the Republic of Vietnam
during the period beginning on January 9, 1962, and ending on May
7, 1975, shall be presumed to have been exposed during such service
to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been
exposed during such service to any other chemical compound in an
herbicide agent, unless there is affirmative evidence to establish
that the veteran was not exposed to any such agent during that
service.

Prior to December 27, 2001, the provisions of 38 U.S.C.A. 1116(f)
and its implementing regulations found at 38 C.F.R.
3.307(a)(6)(iii), provided that, if a veteran who served on active
duty in Vietnam during the Vietnam era developed one of the
diseases presumed to have resulted from exposure to herbicides
under 38 C.F.R. 3.309(e), the veteran was presumed to have been
exposed to Agent Orange or similar herbicide. See McCartt v. West,
12 Vet. App. 164 (1999).

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed
notice of disagreement in writing and, after a statement of the
case has been furnished, a timely filed substantive appeal. 38
C.F.R. 20.200 (2001). Absent appeal, a decision of a duly
constituted rating agency or other agency of original jurisdiction
shall be final and binding on all VA field offices as to
conclusions based on evidence on file at the time VA issues written
notification in accordance with 38 U.S.C.A. 5104 (West 1991). 38
U.S.C.A. 7105(c) (West 1991); 38 C.F.R. 20.1103 (2001).

Also, a decision of the Board is appealable to the Court within 120
days from the date of mailing of notice of the decision, provided
that a Notice of Disagreement concerning an issue which was before
the Board was filed with the agency of

- 22 -

original jurisdiction on or after November 18, 1988. 38 U.S.C.A.
7104(b) (West 1991); 38 C.F.R. 20.1100 (2001).

A final and binding decision shall not be subject to revision on
the same factual basis except as provided by regulation. See 38
C.F.R. 3.105 (2001). If new and material evidence is presented or
secured with respect to a claim which has been disallowed, the
Secretary shall reopen the claim and review the former disposition
of the claim. 38 U.S.C.A. 5108 (West 1991); Hickson v. West, 12
Vet. App. 247 (1999).

New and material evidence is evidence not previously submitted to
agency decision makers which bears directly and substantially upon
the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.15(1(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998).

The Board notes that 38 C.F.R. 3.156 was recently amended, and that
the standard for finding new and material evidence has changed as
a result. 66 Fed. Reg., 45,620, 45,630 (August 29, 2001) (to be
codified at 38 C.F.R. 3.156(a)). However, this change in the law is
not applicable in this case because the appellant's claim was not
filed on or after August 29, 2001, the effective date of the
amendment. 66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

In determining if new and material evidence has been submitted, the
evidence is generally presumed to be credible. See Kutscherousky v.
West, 12 Vet. App. 369 (1999) (per curiam). However, lay assertions
of medical causation cannot serve as the predicate to reopen a
claim under 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).
In addition, all of the evidence received since the last final
disallowance shall be considered in making the determination. See
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

- 23 -

The Board does not have jurisdiction to consider a previously
adjudicated claim unless new and material evidence is presented.
Barnett v. Brown, 83 F.3d 13 80, 1384 (Fed. Cir. 1996).

Analysis

During the pendency of this appeal, there was a change in the law
pertaining to veteran's benefits. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), which redefines the obligations of VA with respect to
the duty to assist and includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. See 38 U.S.C.A. 5103, 5103A
(West Supp. 2001). In August 2001 VA issued regulations to
implement, the VCAA . 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now
codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326(a) (2001)). The amendments were effective November 9, 2000,
except for the amendment to 38 C.F.R. 3.156(a) that is effective
August 29, 2001. Except for the amendment to 38 C.F.R. 3.156(a),
the second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R.
3.159(c)(4)(iii), VA stated that "the provisions of this rule
merely implement the VCAA and do not provide any rights other than
those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly, in
general where the record demonstrates that the statutory mandates
have been satisfied, the regulatory provisions likewise are
satisfied. The VCAA left intact the requirement that an appellant
must new and material evidence in order to reopen a previously and
finally denied claim under 38 U.S.C.A. 5108. It is specifically
provided that nothing in the VCAA shall be construed to require the
Secretary to reopen a claim that has been disallowed except when
new and material evidence is submitted pursuant to 38 U.S.C.A.
5108. See 38 U.S.C. 5103A(f) (West Supp. 2001).

The veteran essentially claims that he served for one year in the
Republic of Vietnam, was decorated for heroism, and has developed
PTSD as a result of his Vietnam experiences and a respiratory
disorder as a result of exposure to Agent Orange in Vietnam. The
evidence supporting those allegations has either been altered or is
otherwise not credible. The veteran has been made aware by the RO

24 -

and the Board in its now vacated 1998 decision that there is no
credible evidence of service in Vietnam, thus no exposure to Agent
Orange as claimed and no PTSD stressors.

Following a detailed review of the claims folder, the Board finds
that the VA has satisfied the requirements of the VCAA in this
matter. The veteran was been made aware that a fundamental problem
with his claims that are predicated on alleged service in Vietnam
is the absence of any credible evidence of such service. Although
he- has repeatedly alleged that pertinent service records are
missing from his file and a June 1981 rating decision raised the
possibility that his service medical records might not have been
complete, it appears that all available service medical records
have been obtained. In a November 1984 letter the Army's Director,
Personnel Services, responded to an inquiry from a Member of
Congress regarding a request from the veteran for a copy of all of
his service medical records. The Congressman was advised that the
veteran's Army medial records had been sent to the Winston-Salem
RO, and the RO subsequently provided a copy. The veteran's service
personnel records were associated with the claims file in August
1990. The Board finds that VA's duty to obtain available service
department records has been satisfied. The veteran's continued
allegations of missing records appear to be without merit.

At the time of his Travel Board hearing the veteran testified that
a search was being conducted for supporting military records and
that he was maintaining contact with the authorities in
"Cincinnati" in that regard. His testimony to the effect that that
the National Personnel Records Center had moved from Saint Louis to
Cincinnati is factually incorrect, so there is nothing that VA can
do to assist the veteran in his pursuit of obtaining alleged
military records from "Cincinnati." As there is no credible
indication of available outstanding Federal Government records or
other available records that have been identified by the veteran,
there is no further assistance required in that regard. Over the
years the RO obtained the veteran's service medical and personnel
records, VA medical records, and identified private medical
records. Additionally, the veteran was afforded the opportunity to
testify at a Travel Board Hearing and has done so. The April 1999
supplemental statement of

25 -

the case provides the legal criteria applicable to this case and a
discussion of the claims and the bases for denying them. It also
explains the type of evidence that might be new and material, and
advised the veteran regarding RO assistance in obtaining any
evidence, such as the need to identify the evidence and to
authorize the release of information by medical care providers.

Accordingly, while the RO has not specifically addressed the
provisions of the VCAA, there has been substantial compliance with
applicable provisions and the Board may proceed to decide the
claims without prejudice to the veteran. Bernard v. Brown, 4 Vet.
App. 384 (1993).

Analysis

Claimed PTSD

The last final denial of service connection for PTSD is the RO
rating decision of April 1996, a copy of which was provided to the
veteran. At that time service connection was denied because there
was no credible evidence that the veteran had served in Vietnam as
claimed and, inasmuch as his purported PTSD stressors were events
that allegedly had occurred while he served in Vietnam, there were
no were corroborated or verifiable stressors. None of the
additional competent evidence received since April 1996 shows that
the veteran served in Vietnam (or that he has any psychiatric
disorder (other than PTSD) that is service related).

Adjudication of a claim of entitlement to service connection for
PTSD requires the evaluation of the evidence in light of the
places, types, and circumstances of service, as evidenced by
service records, the official history of each organization in which
the veteran served, the veteran's military records, and all
pertinent medical and lay evidence. 38 U.S.C.A. 1154(a) (West
1991).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set forth the
foundation for the framework now established by the case law for
establishing the presence of a

- 26 -

recognizable stressor, which is the essential prerequisite to
support the diagnosis of PTSD. The Court noted that the evidence
necessary to establish the existence of the recognizable stressor
during service will vary depending on whether or not the veteran
was "engaged in combat with the enemy" under 38 U.S.C.A. 1154(b)
(West 1991) and 38 C.F.R. 3.304 (1996), as determined through
recognized military citations or other service department evidence.
A non-combat veteran's lay testimony regarding in-service stressors
is insufficient to establish the occurrence of the stressor and
must be corroborated by credible supporting evidence that the
claimed stressors actually occurred. Cohen v. Brown, 10 Vet. App.
128 (1997). The Board also notes that credible supporting evidence
of the actual occurrence of an in-service stressor cannot consist
solely of after-the-fact medical nexus evidence, see Moreau v.
Brown, 9 Vet. App. 389, 396, and that the Board is not bound to
accept medical opinions which are based on history supplied by the
veteran where that history is unsupported or based on an inaccurate
factual premise. West v. Brown, 7 Vet. App. 70, 77 (1994) quoting
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Black v.
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond V. Brown,
6 Vet. App. 69 (1993).

Under 38 C.F.R. 3.203(a) (2001) it is provided that for the purpose
of establishing entitlement to pension, compensation, dependency
and indemnity compensation or burial benefits, VA may accept
evidence of service submitted by a claimant (or sent directly to VA
by the service department), such as a DD Form 214, Certificate of
Release or Discharge from Active Duty, or original Certificate of
Discharge, without verification from the appropriate service
department if, in pertinent part, the document is genuine and the
information contained in it is accurate, in the opinion of VA.

At the outset, let it be clear that the only DD Form 214 of record
appearing to be authentic is the initial one received by the RO,
which shows that the veteran had no foreign service and received no
awards or decorations to signify foreign/Vietnam or combat service.
This conclusion is entirely consistent with the service personnel
records obtained by the RO from NPRC, which account for the
veteran's entire

27 -

period of active service and show that he served only in the United
States. The subsequent copies of the DD Form 214 submitted by the
veteran, reflecting that he received the Purple Heart, Silver Star
and/or Medal of Honor and served in Vietnam with an airborne unit,
obviously have been altered and submitted in an attempt to obtain
service connection and monetary compensation from VA. Additionally,
almost all of the entries in the veteran's service medical records
show where he was seen and each such entry indicates that he was
seen in the United States. The credible evidence in its entirely
unequivocally shows that he did not serve in the Republic of
Vietnam (or elsewhere overseas). The veteran's attempts to
represent himself as a Vietnam combat veteran and recipient of
awards for heroism are thwarted by the obviously falsified DD Forms
214 purporting to show his receipt of the Combat Infantryman Badge,
Purple Heart, Silver Star and/or Medal of Honor. While credibility
is to be presumed in determining whether there is new and material
evidence to reopen a claim (Justus v. Principi, 3 Vet. App. 510,
513 (1992)), this presumption need not be given when evidence is
inherently implausible as is true in this case. The Court has held
that Justus does not require VA to consider patently incredible
evidence (e.g. the inherently false or untrue) to be credible.
Duran v. Brown, 7 Vet. App. 216 (1994). There is nothing whatsoever
in the three volume claims file, other than the veteran's own
allegations and falsified evidence, to show that he served in
Vietnam. Thus, the Board finds that the veteran did not serve in
Vietnam and that any evidence of whatever kind purporting to show
that he did need not be presumed credible. See Samuels v. West, 11
Vet. App. 433, 436 (1998) (where appellant sought service
connection for PTSD based on claimed stressors occurring during
"combat" in Vietnam and the official record clearly showed he never
served in Vietnam, no presumption of credibility attached to his
statements of in-service claimed stressors).

The evidence of record at the time of the April 1996 decision
included the veteran's service medical records which do not
document any psychiatric complaints of abnormal findings. In fact,
at the time of a reserve examination in 1975 he specifically denied
a history of nervous trouble of any sort and other psychiatric
symptoms. He also denied having ever been treated for a mental
condition, having had any illness or injury other than those
already noted, and denied having

- 28 -

consulted or been treated within the past five years for other than
minor illnesses. At the time of the April 1996 decision, the record
also contained a competent diagnosis of PTSD, related to the
veteran's accounts of Vietnam combat service and incidents
experienced coincident with such service.

To the extent that the veteran has since submitted or the RO has
otherwise obtained duplicate records and correspondence, that
evidence is clearly not new. Also, any additional medical records
showing treatment and evaluation of physical (rather than
psychiatric) disorders may be new but are not material to the PTSD
claim. Nor is the addition of other medical evidence containing a
diagnosis of PTSD sufficient to reopen the claim. A diagnosis of
PTSD was already of record at the time of the last final denial.
Despite the veteran continued allegations, including at his Travel
Board hearing, that he has PTSD due to service in Vietnam and that
the matter will be straightened out, subsequent to the April 1996
decision he has not submitted or identified any official evidence
that would corroborate service in Vietnam.

Absent credible evidence showing that the veteran is in fact a
Vietnam/combat veteran (or that he experienced confirmed stressful
incidents to which a diagnosis of PTSD has been attributed by
competent medical personnel), the additionally received evidence is
not material to the issue and does not warrant reopening the claim.
38 C.F.R. 3.156.

Back Disorder

The last final decision of record pertinent to the veteran's back
is the September 1996 rating decision that denied reopening his
claim as there was no competent evidence that an existing back
disorder was related to his period of military service. The service
medical records, which were on file at the time of the prior
decision, reflect a back sprain on January 30,1973, but they
contain no evidence of back surgery, a scar from back surgery, or
any notation on the separation examination of any back/spine
abnormality or residuals of surgery. Moreover, the February 1975
reserve enlistment examination report is similarly negative and at
that time the veteran executed a medical history form in which he
denied recurrent back pain,

29 -

any periods of hospitalization, and ever having been advised to
have surgery. In support of an earlier attempt to obtain service
connection for a back disability, the veteran had submitted
multiple lay statements from individuals claiming to have served
with him and to have had personal knowledge of a parachuting
accident in Panama on March 8, 1973. However, service records show
that the veteran had no foreign service and service medical records
dated shortly before the claimed injury and several weeks later
indicate that the veteran was in the Untied States. A few of the
statements are implausible on their face in that the authors
claimed to have known the veteran for too short a time to have
included his military service despite allegations of having
observed the accident. A number of the statements are very
similarly worded and most contain a phrase about leaving the
"growns in the jungle." Thus, there is serious doubt as to
credibility of those statements.

Subsequent to the September 1996 rating decision, the RO received
additional medical evidence. To the extent that it pertains to
medical problems unrelated to the back, it is not material. Also,
duplicate medical evidence is not new. The report of an x-ray
interpretation in 1994 was received after the September 1996 rating
decision, but it shows that the lumbar spine was normal and is not
so significant that it warrants reopening of the claim.

In support of reopening his claim, the veteran has testified that
the March 8, 1973 injury was sustained while parachuting in North
Carolina (rather than Panama). Since the same date is given for the
incident, the change in location does not constitute a different
claim or provide a basis for reopening the claim. The history is
deemed cumulative and repetitive regardless of the alleged
location, and thus not new and material. Moreover, the record does
not reflect that the veteran possesses a recognized degree of
medical knowledge that would render his opinions on medical
diagnoses or causation competent Espiritu v. Derwinski, 2 Vet. App.
492 (1992). Any medical statements including a history of service-
incurred back problems are not new and material evidence; they are
merely based on the veteran's previously rejected recitation of
history. Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) (citing
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Knightly v. Brown, 6
Vet. App. 2220, 205-06 (1993); and Reonal v. Brown, 5 Vet. App.
458, 460-61 (1993)).

30 -

Curry v. Brown, 7 Vet. App. 59, 66 (1994). The Court, in Moray v.
Brown, 5 Vet. App. 211, 214 (1993), held that lay assertions of
medical causation cannot serve as the predicate to reopen a claim
under 38 U.S.C.A. 5108. The veteran's assertions are therefore
insufficient to reopen his claim.

Other newly received medical records in general note the veteran's
history of back problems; however, they do not speak to the
etiology of the veteran's back pain and are thus not material
inasmuch as medical evidence of record in 1996 reflected post-
service back problems.

In short, the evidence received subsequent to the September 1996
rating decision, which became final, does not include service
department evidence of any chronic back problem, including any
residuals of surgery the veteran allegedly underwent in service.
Nor does the additional evidence contain any competent medical
opinion linking any currently identified back disability to the
veteran's period of service. See 38 C.F.R. 3.303, 3.307, 3.309. As
such, the newly received evidence is not material to the question
at issue and the claim is not reopened. 38 C.F.R. 3.156 (2001).

Skin and Lung Disorders

The last final denial specifically for a skin disorder is the
January 1997 rating decision. The record also reflects a final
denial of service connection for pneumonia in March 1986 by the
Board and the RO's denial of service connection for any disability
residual to alleged Agent Orange exposure in an April 1996 rating
decision, which became final absent the veteran's timely appeal.
See 38 U.S.C.A. 7104(b), 7105(c).

The criteria concerning claims based on exposure to Agent Orange
claims have been revised. 38 U.S.C.A. 1116(f), as amended by 201(c)
of the "Veterans Education and Benefits Expansion Act of 2001,"
Pub. L. No. 107-113, 115 S Lat. 976 (2001). However, the revisions
have not fundamentally changed the requirement of the regulation
that the veteran must have served in Vietnam during

- 31 -

the Vietnam Era in order to be eligible for the presumption of
exposure to Agent Orange. Therefore in this instance, where there
is no verified Vietnam service, there is no prejudice to the
veteran in the Board's adjudicating this matter under the new
criteria for Agent Orange exposure, rather than remanding it to the
RO to consider the revised criteria. See Bernard, supra.

In regard to the veteran's contention that alleged exposure to
Agent Orange in Vietnam resulted in lung and skin disabilities, it
must be reiterated that the Board finds no credible evidence
whatsoever that the veteran ever served in Vietnam; his statements
and testimony and the altered DD Forms 214 to the contrary are
inherently implausible. Similar to the discussion in regard to
PTSD, none of the evidence received subsequent to the March 1986,
August 1987 or April 1996 decisions establishes the veteran's
presence in Vietnam to even qualify for application of the Agent
Orange provisions. Thus, his claim is not reopened on that basis.

At the time of the January 1997 rating decision, the evidence of
record included the service medical records. They show no
complaints or findings regarding any skin problems and note that
the veteran's skin was normal on the separation examination and on
an examination in February 1975 for the reserves, when he denied a
history of skin diseases. Also, there was no credible evidence that
he had served in Vietnam (or had otherwise been exposed to Agent
Orange) and no competent evidence that any existing skin disorder
was related to his active service. The subsequently received
medical evidence, although new, is not material as it does not
pertain to a skin disorder and does not include any acceptable
evidence of service in Vietnam/exposure to Agent Orange. To the
extent that the veteran's own statements try to establish the
diagnosis or etiology of any skin condition, he is not competent to
provide state such an opinion. See Espiritu; Moray, supra. Thus, no
new and material evidence has been received to reopen the claim of
service connection for a skin disorder. 38 C.F.R. 3.156(a) (2001);
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

32 -

The veteran's claim of entitlement to service connection for a lung
disorder was denied based on the lack of evidence linking an
identified lung disability to service. In that regard, service
medical records show a few respiratory complaints such as coughing
and shortness of breath in March 1973, but the veteran's lungs and
chest were found to be normal at the time of his separation
examination as was a chest X- ray. Moreover, he denied a history of
various specified respiratory symptoms in February 1975 at the time
of a reserve enlistment physical and his chest and lungs were noted
to be normal at that time.

The evidence received subsequent to the final March 1986 decision
does not include competent medical evidence relating any diagnosed
lung disorder, to include, any residuals of pneumonia, to the
veteran's period of service. Although newly received VA outpatient
records note treatment for a respiratory infection and bronchitis,
such treatment was decades after service and there is no competent
evidence or opinion tending to link any post-service lung disorder
to service. Thus, those records are not material to the matter at
hand; i.e., whether an existing lung disorder is related to
service. The Board recognizes that a March 1992 VA entry notes
chest x-ray evidence of pneumonia. Although new, that evidence
shows only an episode of pneumonia many years after service, and
does not indicate that that the veteran has a chronic lung
disability, to include residuals of pneumonia, that are related to
his period of service. Medical evidence unrelated to the
respiratory system is clearly not material to the veteran's claim
and any purported link of any respiratory problems to in-service
Agent Orange exposure would be inherently incredible inasmuch as
there is no probative evidence that the veteran ever served in
Vietnam (or was otherwise exposed to Agent Orange during service).

The newly received lay statements are not only unrelated to lung or
skin problems, but are also offered by individuals who are not
competent to diagnose an existing lung or skin disorder or relate
such to service. Nor is the veteran competent to do so. Thus the
additional lay statements, to include from the veteran in writing
and in connection with a hearing, are not material. See Espiritu,
supra.

- 33 -

In sum, the record contains no evidence subsequent to the
respective last final denials, showing that the veteran served in
Vietnam and was exposed to Agent Orange that resulted in his
development of a presumptive disease, see 38 C.F.R. 3.307, 3.309,
or that he otherwise developed a lung or skin disability that is
related to his period of service. 38 C.F.R. 3.303(d).

ORDER

New and material evidence not having been submitted, the claim
entitlement to service connection for a psychiatric disorder
claimed as PTSD is not reopened.

New and material evidence not having been submitted, the claim
entitlement to service connection for a back disorder is not
reopened.

New and material evidence not having been submitted, the claim
entitlement to service connection for a lung disorder, claimed as
secondary to Agent Orange exposure, is not reopened.

New and material evidence not having been submitted, the claim
entitlements to service connection for a skin disorder, claimed as
secondary to alleged Agent Orange exposure, is not reopened.

JANE E. SHARP 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

- 34 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 35 -



